Case 2:20-cv-01039-GMN-NJK Document 1-1 Filed 06/11/20 Page 1 of 22




             EXHIBIT A
      Case 2:20-cv-01039-GMN-NJK Document 1-1 Filed 06/11/20 Page 2 of 22



      ..                                                                                    Electronically Filed
                                                                                            5/5/2020 9:42 AM
                                                                                            Steven D. Grierson



 :
 3

 4
      .


     VJ
           Tn'i5
      beca.Ll<je

           1:'1
            Olsl bi +ies
     +h?,1-IT,
                        fYlcrirr



                         Ad
                              ?
                         A1?l11Vc

                               der\\ed
                                        L.o vi

                                        s
                                                 ND
                                                        V.      SI\? 1T A l?l; 1\/Ec'S
                                            /N Di Rec+ v)o ¡ ?110
                                                íl
                                        Pa.sserqe?    o
                                                        bOM.D he iQ,
                                                                                    o

                                                                                        i
                                                                                          ???i



                                                                                        'r'A??;?;
                                                                                                 5
                                                                                                     b?v<A&ffT
                                                                                                                    ;?

 5              The.          ANxíou..'5 'Rts5erqe12. GoT '-(h?
 6
                       mo?
     /v\al 1?1ouS OtA.J D O, Ree,+1y
                                                                moef
                                     A £3(A51Nb ?\€,f<_ Attfho?1tj fo
 7   tA.Pset {J°'-s:e-nG€'R. To TH£ ''fbíruí
 8
                                                                             of 5hal(11\J& A1JO Tf A.12..S,
      P0i.sSeNG£? Cov,rvo f/a? A RA/<t(fti1?.£Me?'\/ (<l)J&)
1:
      f!Joo D D 15D re R_ CA ti D fb R. PA p_\ a. C.0..IA?ft N&
                      o£         é           y                  o. IJ iN1EP.tJ/rL
     ,tuRo/oG·1c.a/
11                    ANX, Et'/. WlfE tJ ftY)rJ& Th is Rta?-\A\Q£5 Rain-1-1-PP·
12
      .    viND TD Tf\-1(£ P/2.£Str¿1B?D ffl.?Dú2_jf'1[. {.y.JJ/ftírvED
                                                                                                                   ro
     n-t?               UN?
                  1,'
13                                 tv   £ O-   lAN /<'.row¡ dql'l?           le- ,w,z / io /JIA -s -     v,N 01cJJ V£
     Ar!>V'v?\V(.
14

15
                 '$,Af
     wa..s fk,Ún+-;w C.Ou
                          P oF SPt(.(\T      A1'2.4,J,£s 1/,\'tE rZ f<.£S?o?'SE
                           )4 NOT Fl 'I l3<A7 l<JOL{LD ge; Ai-(_fy.,')£ D      FIY
16   Íhe.. l\Jf;XT Nt&H'í'                                                  íb
                            SAM[ Pti S,H-T 5AM? SEA'T. ih i.s (.5 NOT
17
     Tit£ FtP-'3TTtM€ SPi?{r-S ().NfRA.1NED
18
                                                                 V\?? ÜórvEi11;s
                                                                                  ?Aff
19
     VG
            f
     Tó LA/ NTI (F Co V ,'Nl)_ ON ().. 'PR \OR.
         f//\lrT£,L?                            O?'Sll)N        O..NíP--?Jf\J?D IJD
                      tAN?Owl--£D&Acl£ SíAPP Of S?LRlí Alr<.ltrv[:S            ?
2º                      6t,XA.r'<.0€D
                              'PlllN£     Plo..1At1FF WOt'5 '4l?£A:DY .Q_N a..S
21
     ?lly
     fl?in-t-'1.f.(1-                                   ?f
                         N5L££ P -f-Piom Me: D1l!o.notJ P/2.(C££D£'D íb wa.?E
                                                                                                             I




::                       ?s
     l,t p \)It\\ (\·MP /VI PrDf t+GR De b'.P.J2.D
                                                   ,cm1.A.C-? -h>_
                                                                   file 1)6 ?;;XoF
24
     CL.os[ 81 ?"$?nGER5 whv                                    L<JefZ?   vote, rJG     1h,e? 011TCc..1i DrvS)
25   Pl?in?f.P Cov i1J1J moRlJf lED c>.0D C.O/\JFUStD STAR.í)N& Tl>
26   5 H-°'? anD Sob tA.T ih\S C..lE?A/Z r\1\oJ,c.¡ouS A&J.SE oF R,w?i2...
21   W4S Mtloi; TlJíAi'-.£ SAM£ fl I G>-tT Fo /towoJG AllG-itT ON                                            ??
                                                                                                        ftPf>?
28
     St\mf fV\etflC£A,Í}l),J (='o II OW/NG/\) í&HT   NoT
                                                                                     ?s
                                                                A-2r1587-C
                                                 Case Number:
                 Case 2:20-cv-01039-GMN-NJK Document 1-1 Filed 06/11/20 Page 3 of 22


                •'




    1       £!ND         r1£w wtTttollf iNC-tD?f\ff": ON tJuroNC-                                           tJo, íWo--
                                                               Lf
                                             oTHER. occ.a_'310"1'5 u..NTRl\1AJ£D
    2       N01        fhR£€ _ l3U.T                     oN
    3       /Y\o,JtC.l()ittS A ?itSi V? Q NP e_? '2..í1ÚNl'1 A?lA.?J Nb- 1h'2 l (2__
                            --
                            10 -(he s°'me sc.er'\e?"to - ?o..me ouíComf tA.N
    4       A-vtthoie..'rt?                                                          D
                                                                                      11trff,1
    5
            U 1T!CQ.
                        Ú
                                         <Sé Rt l'Y\ e
                            NL.A.W Fu, L í) l             IJ N':,ltl NS'Í 1/t-e
                                                                           f\t<TID                                  ?'.
    6
             -f)(t
                     s   e£HA\!iOt2._ o NL-Y
                                                        f       VfR       A-SS{ 12.11:D e,'j
                                                                                              ?.fl .p
                                                                                                         0e    Uflí(l.f(NGO
    7
                         D O   F   S P1 R IT        H-??        C.0...lAS C'\>
                                                                                 <p   liint             ?.J/eJ<.e. fr\efvffi{_
    8        'STAfr·
                     rnonDNA L p h '-/?,
                                                     CC< i
                                                               Rt PElt1tb               C,,om fe_Af;Ar R 'j t/\N DU t;;"
                                                                                                      o
1
    9

    o
             ?
            '3 u. f P£)i, NG-         fb "'I   ,re:u'Z              U.N Lt\-W
                                                                                FL,{L    D,SCJ? l MIN "110 I\).
11
            ?l?'rn-h#          Cov1NV                         Dtt:ervd0ele_.                              wets A&!tl cl_
                                                                                                                         '
12
                                                    ON                                J3, JoJq
            J_
            U\en\ed
13

14
            C-o v;
                       No laAS
                               ?    n c.. Ab \e
                                      Noí
                                                              hi ?tOdlp Ío ,e._ ¡Jo R&sotJ, 1) lt-ltA-h-f1+=
                                                    Lou \)-íRou(,Ll;S:'.>Mf oR. ou.-r
                                                                                                             oF L, N[ iN
15
            AN'{ WA'/ SH-1\?f
16
                                               O   R._
                                                      Form. fta.:n+i.P.P LOVÍND                            \hf I\)   8i.vCEEr>£
            TD        A VV\E?\CJ\N Ale.L1Nf S ?IA?™SE D íl'CTE\
17                                                     A        TD 6tf5ft;¡,
1s
            ?SS.          w¿ A.v,N& Aí:JbuT A ?5 rvt1n{AT[
                                                                  ü(PFEUN?
19
            ÍhtttJ     5\)1 R.íT'S Fl¡ Gltf'         ?[qin-hff wo.S 'Denied ?bd;ft.¡
20                                                                  ™í
21
            ni &P..f!.o. '/JEE t:.rJBrr - A 1, Nf: Vf..f2. It N'I wttf-ff El%
            ?1
                  '?lcl?n+,-Pf! C.OvitJD -<ilin\eD
22           s                                     -  °'ves:hDrJ£ D o R r;.v[ N
                 V£ N fA 5 ECo N D Lw '/".. H5 Dqe fD AN/-i-A.N)(.tef-? M.ed, f¡? N.
            @,.¡
23
                                                                             lGt
24
            1he ?(\c.tol.{S Aí!.:>u5E o F Po? R BY A Few l.Ar.-rf<_p..,,                                              l\jf: o
25
26
            lilN F;vU..CLA._íl::D      ?·\ ?\í Ai ClllN??
                                                E..Mfw"/EES Who 11,tuvt:.                                                    I


                                                                                                                                 I
            l        AM(,($.1 /\JG AND K.££P 6f{fAK.J/\JG -rhe All\UtcanS
27
        :
                 ?                                                                                                       w?
2s          D,sa.bd1-hcs             ltCf - S?tl                        Now      tt. H® TD                  ANS{J,)EQ.
          Case 2:20-cv-01039-GMN-NJK Document 1-1 Filed 06/11/20 Page 4 of 22




                                           ,.. d
                                               £ k PP.eSS A Id, 1\/eS J: J:NC.' I 'idS f
          ---r--      \
 1
          .l- tJ          w.l l l !Cl t'\')-::, V.
                                                                                                                     I
         '3Ll.ff.                                                                    L Id
 2
                      ?31          A. D. I) q TJ{ W D. TENN, l "l,q    -¡he_ CoulLí
 3
                                                                    3)               t\'2.-
          We:,/Íe_?                the. o.i?li/\12'. ho.J ,¡ !AS/                                                                                  11-te
                                                                                                                               ?lcunhff
 ;
         ?1 b ftT ro .&».e.o l,vcl_S 'í)¿\>e.(l Dent o N                                ?e.íP.(J..
                                                                                                         TD f>2ny
                                                                                                         1oJ
                                                                                                                t   S5 i.(f Whe ·(112-(¿_                  tf-
 6       \uJ \hli /) 'St>.? fL{ ?El::6o NS O!( W                                                                                 ,




                                                                                           ??
                                                                                                          r/- U NLl'rw
         GV:\0-:''l'ISÍ   Íhe. p¡;_ 1rtt-Íf{!::
                                                                                                                       l.(Wf    f               í)?¿¡??

                                                            ?
 7
                                                                             'Si ID        C.V /YI
                                                                                                       perfh./vRlf [hlV\¡;¡4
 8

 9
10
         ?   ii' Ple hi
           AC-.?
                  30 ;id
                     E
                        l\

           ref "eevve K'oJ11e.
                                        'r11.1111::t+e


                                         f1 0( 5 íh
                                 .fvr2-- H-o."'
                                                            Ii +-.qo.-h11'\J


                                                            E
                                                                 C..,I{
                                                              tvvn o/\.J Pr
                                                                            L,
                                                                              D
                                                                                   :·
                                                                                 l qq I)
                                                                                         .:CA)

                                                                                ;5 tR€":::iS 11.
                                                                                                      ':)h rMIA. If
                                                                                                    we:
                                                                                                      -
                                                                                                                           V. ll/1\e.R.a;¡¡,J
                                                                                                                                              e5 M..r;
                                                                                                                                                     A, ,2./ 1


11                                              J ,co..f cl tS?1m ,?Gt hon Cl- \l'.l             nr-t6
          A.C..M., { L/1                                                             Im"'
                                                                                        -' u.n ?e,___
12                         vi ,S.C,
                                     A, 1 '--(/ 105) ?1Nl'e 1ke A,R-
         ?oe-s                                                                              Aro$Act                            ?1Q
                      ?
13                   'PP-oJ11::£
                                     Re..meo,A/ se.he.me,
                                                   Cl...

:: '"-?l\/f                                                      {; v 10er4:_
                        ?- E?Df;                             E !Y\oTJoNit] íJ£Sf-R£SS
                                                                                                                               of o. ??Ir<'\!
         e.1- i <;
16
                     í.       ,
                                   ne Af. A, A,                (   L/.
                                                                      q U., '5. C.. A L/.1                loes jJDT      ?,.e_;
11        Crut0€ OF                  f<C:íl ON             .f'o
                                                                It. l-k_nJ lc.a.p cf1sc.vz.·,     ¡
                                                                                           =,os P Rov i DES ti<.
                                                                                                            A \)qJ[
                                                                                                        ?Cl.12£;
18       t&iwleR              V.
                                    Fede?¡                                                                     rn '114-ho
                                                                                                                                I\            /N
19                                                 exp. Coe_f. [ 5(o F. Supp J.J                                               IR'WCi,uO fon,J'.v0
         GJlAl<'.I ?e..l
20                                  J   '3a. l'Y\€. -íhe. A L. A, A, '1rn l i
                                                           ,             {J ed l_y P1<o
                                                                                                                                v I De::,
::       C'.o..tt5e               Ac.+;ol\ t'otZ h,.,nJ1C4p                                                                                     "- p¡. ik1k_
                                                                                                                                                           1


                       d;                                   cfl'x'.i,m,I\Unm
                                                                                                                    t. lo.'l1Y)S l fq )/ei2.1C})
23       v. íRa.nS Wo!ZL() A-1e\111/6 rre..                                         53<61
                                                                                             f.       -:Jd 5/Ac,
24       3?, 1" 10'ó A. L. R                   .
                                                     F.eol
                                                       (qp,    5'5       I
                                                                                        C.,11..
                                                                                                     lq i-q) - To         n fr
                                                                                                                           A{(QoJ
                                                                                                                                         D,

                                                                                                                                       t:1.
                                                                                                                                                R.£v;D5,?
                                                                                                                                              ?p_ 1 va..-fe
2s       t..o..M.?e.      o   F    ?-{J1on ',s ü:i1v3i5?nt
26                                                                                   w? iovÁef'/ttJYG YL{t-.pse of AGA.?
27   '      e°'-?    0 ¡: 0.?'1.1m1rvi:thM °".lª'rGt ?11'.clp
                                                              ?    b¡ A                                                  1'--SGJ\J'S               1r2.   Cc.rr,toi5

28
          c:UlOvh ft,¡i_
                         ???k fc.1G,¡.-/-y o F ltC:/7ól\) UNOE  1k WSí                                                   R..




                                                                                    3
                                                                                   -
      Case 2:20-cv-01039-GMN-NJK Document 1-1 Filed 06/11/20 Page 5 of 22




                                                 Co.,."-
     e I\ "'n C..toJ.eJ b 4           Sup?      y J\s Lt?
                                                               ·
                                                                   1rJ       'C'.or;tf              k                U S.                  {q Ío1
 1



 2   q5 ?      c..-r:                t
                        5 L E D. dd J.f.. LJW:J-5) ihe
                        db'i?D,1-J
                                                         CNr,eR                                         r+, P-
     ft(:_
        aq; lt-cí w h tc..h ?? h b i:b l'a.i!.£,ie? .P \lO!i'.!i, m
                                                                                                                                               ..
 3                                               I
                                                                   ?1R.
 4   ctqG\inSt ?lS?bied
                                         indi?l5.     ?        ':)?¡ IZtT A11tl1N{;"S
                                                                                      heP-.e hqsc
                                                                                                        IY\                                11\d,l'\Cl


 5   V I Ol.a-1-ed      -0-e A;r..e ?I.W.. NS
                                                       w i:tk, 'Disvt h ii 1-heS A--C-í
 :                                                                                                                   - NDí
     o "ii'/     he111 &            loe:,N   iutl)f o-P 'Ph,"1Jf-Pl'..ov·,NoS                                    Jr;o,_b; I,?
 8   c.\ C--ted         Mt\ l I?\ OUS            t,v 'olí.      .I n-/--e n+-¡DflQ / í.. Y\// i<2holl o-fl
 9
     £. fYl0T101\)q I        --O iS+R.           .by        IAsí
10
                                         ess                     N& é!-R.l.\.el (.U'\ I) NSl,6T           (A
11   C..0Ní1<.oL           -&u.S11\lb               P?in-h.(-1.f -\-vS4..f1feR- pR.oloncied
12
     m-e íl htl                                                                                                                    \
                                                                                                                           .



                             lZ<?'SSl.(?e Gl.n
                         f                                                                          c..lcr:,
                                                 o DI S-!17-e:55,
                                                                                           r
13
                                                                                               (\                I
                                                                                                                     I\)?
14
        ihe             L.olAit
                                                                                            -PleqJeJ Ca'Se.                                w'?
15

16
                      í
        fAf-h,,a./ a/leqct-hP
                                      Mvt.<Sí a..cce .p+ °'-

                                                       '=>uppoi?..+f'j
                                                                                LJ.z.,l/


                                             n':)                                           b? -evtc.k
17
                                                                                                                 nee.
18           5 E[            £'Is; B,tíS          II
                                                            - 8          -     e ?nd            D
19

20     d rw D                o F ihe._ e_ X l        (!:,   IT'S     6e.tnG                ':) WO f( rJ        A rf,J V
                                                                                                                                           l
                                                                                                                                               rs
21
       by         FO\ wi,
                                lj    me m be (Z<S th:>t+                          ¡,,_;ti/                          +t,
22
                                                                                               7 pPc¡ (
23
           ik- 7f-oblems U?M-v1N& 1D                                                       bettl wvlfi WY\d
24
        su-P,Pe,z, --ti-iíZouqh                                                                                                        '
25                                                when Flj 1nG Sp1R1T A1eJ1f¥?S
26     ihe. '1          o...R
                                ?    R-esp:i fl",, b le. -Pv fZ £ fl'\OT7o Na..{


                                                                                                                                       ?
                                                                                                                               I
                                                                                 W\<" V1-j-q
27
        i\e._           ?, nG Jen\?
                 ??o?Reo/:iJ/\J                         tD l,oC\R-V Fl I C-rl T w?
                                                                                   ,eh e6U,t;l JS
                                                                                                    -
28
      o.     ?r2.&e                          Cbrn pen?ióil-( DoiW\a._qeS ?rou.l<l U?outc:l.d,lde.
          Case 2:20-cv-01039-GMN-NJK Document 1-1 Filed 06/11/20 Page 6 of 22




 i          p l?, f) hf.?\:i ·, n 1 U.I\ i e6 £/lllJ 77oIVIt L , /YI ENíA L,
                                             ,
          0.1,0 ph?Sitaf CqtJ N01 fJlG1/\J TO f!£ C!ttlcu?kD.
 2
 3

 4             í?1s has                   oCDARED oN
                                                        Se?{   ?"5ÍtJN5
 5

 :
          Cau-511·J G P iCl.in
                                           hfP Re Pea-kd [ 11tJNa I rn £/lffIt(
                                                                           fVlo
          Ph??iea?                    .fb.lNAND
                                                5uFf£fMJ6. lhrcr,;;ING                              aND
 s       £ /l'l.b? 1sS1/\l6                      P1a;11fZ.fJ(J fe.pea_fep/y.
 9
                                      rf),ft                       RELi
:;
                      1),,e_
                                               i £ r< FpI;_                 Ep            w he!le/;1<e_
12             /.                Co{,(_¡ff        T /tt:£ IN77>
::
                                       ?N5¡ DE?ATJPA)
         Com?6?1oiy ÍA?Gt;s aND t11eiJiea/ lcJ5f5,
         f'ol!. Pc,s1;
1s                     Pl<e5eN? aND Íu-hofE £VE:N1'5
::       J,         {;1<,     Ge/le Raf D::in:C16FS                                                 fu/1.RJ;
                                                                       fe1S1, fAES£Nf,
           fkitJ tuvo                                                                        a ND
1s                           5Lr.ffER. 1 NG a o o Tl/E Q. DA/Y\A ?.£S
                                                                  AJ
19

:;
         $          fo£. rN!DZ.e-Sf /1T
                                        fk. 5hfu/ptr /?tJt-je; q,J [)
         L{.        Fo
                        sue/, rrlhel<. QND -A,1.l?_ffd. /?e/,EF
                       /2..
                                                                a s rlie
                                                                         6J uJ!I'
22        dee./115             1? ttST         óAJ D                   lé'..
23                                                     e   o..v
                                                                  tr?h       ,
24
25                     J: dedueof.llND[/2.. pqf)q/ft¡of j)?tfjwey urvO[RíJie
26
         /aw         o/54te   1/,e.            1/ta:;f Afe¡/?
                                                           fuGó1AlG               1/i_e              ¡'éS   TP.-U["
         011 o Co 1< f!..ec,,
21
     :

                             T
2s
                ¡L.{ n.
         "i),¡1[D                         f>:.y   of Afk,L, ;JodD

                                                       -5
Case 2:20-cv-01039-GMN-NJK Document 1-1 Filed 06/11/20 Page 7 of 22




                         al/     ?1if1?1Na/'5 w!J/            he
               ?Mdwr!?               al       Mia/
        Case 2:20-cv-01039-GMN-NJK Document 1-1 Filed 06/11/20 Page 8 of 22




        Forwarded message
---
From: Spirit
                              --
                              rn'I-A
        . • Airlines <booki ng?y.spmt-mr_es.com>
Date: Wed, Nov 27, 2019, 6:15 PM
                                     • • • 1in



Subject: Spirit Airlines Flight Confirmation: CIS2SK
To: <robymantsl@gmail.com>




           Thank you for choosing Spirit Airlines. This notice contains information to be used
           during your travels. Please review the contents of this document carefully. For your
           convenience, please print a copy to take with you on your trip.

           Please do not reply to this emaH. The reply email address is used solely for outgoing
           email documents.




           BOOKING DATE Wednesday, November 27, 2019


           Flight

           MONDAY, DECEMBER 23, 2019
                                         ,L.______                  TIME          DURATION




                                                   ?
           Las Vegas, NV                  "'                        9:50 PM       04h49mln
           B?.      MA                                              5:39 AM+

           FLIGHT                                                   TERMINAL
           640                                                      1




           WEDNESDAY, JANUARY 01, 2020                              TIME          DURATION
           Boston, MA                                               4:46PM        06h 19 min
           Las Vegas, NV                                            8:05PM
           FLIGHT                                                   TERMINAL
                                                        1
Case 2:20-cv-01039-GMN-NJK Document 1-1 Filed 06/11/20 Page 9 of 22




                 .



                     l'Y!/3/T                  13
                                Case 2:20-cv-01039-GMN-NJK Document 1-1 Filed 06/11/20 Page 10 of 22



                                                                                                             ?9;2?04:2????!.--?C?l!:__;5?2?S?K?ooo?7iK?IN?G?--::;-
                    1       1???????:..-m!Agen?t?:
                                              Issue Date:
                                                                                                                   23Dec19 09:30PI
                                                                                                                                                                                                                                                                                                       '
                                                                                                                                                                                                                                                                                                        \
                                                                                                                                                                                                                                 a,,arges
                                Summar Y Receipt_
                    11


                                                                                                                                                                                                                                                                          98.60 USD                     I
                                            1                                                NK                                                                                                                                                  Fares
                        l
                                Owning Carr                                er·                                                                               L/'/ lf L¡tJ, :Jr'¡/?')::::'                                                                 Fees           112.58 uso

                                                                                                                                                                        / ( O"
                                                                                                                                                                                                                                                                                                        i
                                                                                                                                                             /J
                        \
                                COVINO/ROBYN                                                                                                                                                                                                                               9.64 uso                         l
                                                                                                                                                                                                                                                                                                            ¡
                                                                                                                                                                                                                         e q'lees                                          o. oo uso
                                                                                                                                                                                                                                                                               -8·24   USO
                                                                                                                                                                                                                                         1
                                                                                                                                                                                                                                                 Other
                                                                                                                                                                                                                                                                                          USD
                                                                                                                                                                                                                                      T¡OTAL                      212.ss
                                                                                                                                                                                                                                      P13y.ents
                            I
                                                                                                                                                                                                                                             1
                                                                                                                                                                                                                                                  l6Mov19 VI             212.58 uso
                            ·                                         L/15805          09:50Pll-05:39AI
                                II( 640             R   l4Dtclg                                                                                                                                                                              ¡
                                                                                       04:46PM-08:05PI
                                NK       641        U   01Jan20 BOSL?S                                                                                                                                                                       I




                                                                                                                                                                                                                                             PAYMENT                  212.58 uso
                                                                                                                                                                                                                                          EIIALANCE
                                                                                                                                                                                                                                         -p?e 1 of 1
                                                                                                                                                                                                                                                                        º·ºº uso                                ¡
                                                                                                                                                                                                                                                                                                                I
                                                                                                                                                                                                                                                                                          __   __.,..,?-·
                                                                                                                                                                                                                                                                         ---·- --?

     '
               _
                   __/
                                I




                                11
                                                _______
                                               11
                                              PASSEHGER TICfCET AND 8AGGAGE CH!CK
                                              bUECl"TOQOIIDIIIQIIIIOf'OOlllllAl:I'
                                                                                                  -------------·'-
                                                                                                      I                    '.;·
                                                                                                                           ·.?·I···?'?· vr.,.r ','>'?l,
                                                                                                                                     ,',"-'??-'.?
                                                                                                                                •!.• I        ,
                                                                                                                                                  I??   ·-?·
                                                                                                                                                     :?. •I
                                                                                                                                                                  ,.,,, "'
                                                                                                                                                                               ··.?-?-,·??¡:
                                                                                                                                                                                   .i
                                                                                                                                                                                          I.                L
                                                                                                                                                                                                                    .\
                                                                                                                                                                                                                    '.i'
                                                                                                                                                                                                                                 ll               ERICAN AIRLINES
                                                                                                                                                                                                                                                  ARDING PASS
                                i                         AMERICAN                      AIRLIN.                                ' ',, ,,,.     i1' ..
                                                                                                                                                              '
                                                                                                                                                                     I
                                                                                                                                                                             ',''!' ,..
                                                                                                                                                                                           ..,,
                                                                                                                                                                                                            ,,,
                                                                                                                                                                                                            ,           ,,
                                        _.,
                                                                                                                   __
                                                                                                                           .,_
                                                                                                                                                                                                                                                  v??Q/ROBYN GRACE
          I                     ¡_"'                                                                                 NFI
                                                                                                                                 /Lt-e-
          i
          I
          •
          I w?,
                                I
                                ?
                                        ,.,

              I 11ii5Rii?¡¡M;¡Ar+,1,e-!::+'i+.1:?_._-------'?--
                                 .

                          ••*********"'*******••*****
                                                                _
                                                            :.;; -a,,e
                                                                                                         -
                                                                                                                   ROIT
                                                                                                         11r1AAc..589                                 _
                                                                                                                                                                                                                .                    .
                                                                                                                                                                                                                                                   ""1
                                                                                                                                                                                                                                                      ?ti
                                                                                                                                                                                                                                                  ijjS?JEGAS
                                                                                                                                                                                                                                                  :?jtj? ..DE L PH I A
                                                                                                                                                                                                                                                  ERICAN AIRLINES
                                                                                                                                                                                                                                                                                   ?01/




                                                                                                                                                                                                            ?
                                                                                                                                                                                                            ,...
          i it?!
                                   :
                                                                      *
                                                                                                                                   ?£?f
                                        --
                                                                                                              -IUIDWll!RII
               .:               !                                     *                  ·   BOARDING PASS                                               _-:ff"'·
                                                                                                                                                         :????':;?;?
               '".. l
                                        --
                                                                                                                                                         _



                                                                      : ?°::!:?:,.:1:.?:::?
          i                     I                                         ..                                                              .
                                  -                                                                                                                 It)<,'
                                                                                                                                                    ,                                                       Ult                  ?


                                                                             ?
                                                                                                                                                                                                        .                    .
          11
                                                                                               ;..t.** ** * H *                                                                    '

     ':   s                     ! =:;¡
                                                                           ?;?iL:::                                                               ::;.
                                                                                                                                                                     £·?ifi?.1
                                1-                                                 ,0127455587025
                                                                                                                           1
                                                                                                                                 _                                                        '\
                                                                                                                                                                                                                                                      /LA.S
                                    ;                                              *                                                 1        001 2395342584 S
                                                                                                                                                                                                       __ ._



                   ?                                                                                         --·-----·--··
           --                                 ,.
     ,.

                                         --?
                                                                ·?·            -
     ??BAGGAGECtECJ<
                                           AIRLINE. I
                                                                                                         .

IUl>n
          AMERICAN
                                                                                                  HUCIIIMI
                                                                                                                      mn                    U'"Ml'Vll,llllm
                                                                                                                                            ?-
                                                                                                                                                              ....,....,._
                                                                                                                                                                                 lb                    AMERICAN AIRLINES
                                                                                                                                                                                                       BOARDING PASS

                                                                 :covTÑ8,RoevN GRACE         ._,..../PHL
                                                                                             TED
                                                                                                               4          19
                                                                                                                      PHirA??IA                                                        S
?viÑoiRoevN
     ?ILADELPHIA                    1--                 GRACE                                                                                                                             IQ

"                         1560L24DEC84¡¡-------- -? PHILADELPHIA    ?89192
                                                                           -                                                                                                                       :
                                                                                                                                                                                                                                                                KJV
  HOSTON
&iiilia-i,??¡-¡¡-¡-¡¡:¡-¡?;¡-;?¡-¡-?7:::;:-:::--:;:----------_J ? BOSTON
      t
         t*******tttttttttttttt*t                                          --
                                                                 ;AMERICAN AIRLINES
                                                                                                                                                                                                   :                m




                                                                                                                                     __
                                             [.,..
                                      t                .,..am==i
---- *         BOAROING-PA"-ss                        RJGYy¡?I                                     All                                                                                             I




                                                                                                                                                  - --
                                                                                                                                                                                                                                                   CUii D1111i__..:.._
                                      t                                                                                                                            <OII.M• .,_                                          IUllr



_                                                                                   __
..
      *       a.ose    mi? 10
      **ttttttttttttttttttttt*?*
                                      * GRQU p
                                        CXJCRs


                                             SEAT
                                                         8       ?560
                                                                10 MIN     L 24DEC845A
                                                                                              DEPARTLRE
                                                                                                                                                                                               1am,                                                      IEAT




:_                         -
                                    "

                                MA z'R"!!1!!!.n
                                               ....
                                                                                                                                                         6F                                    915
                                                                                                                                                                                               i
                                                                                                                                                                                                                             810A                           6FNO
                                                                                                                                                                                                                                                                               -
                                                                                                                                                                                                       ---- (!. '}J"                                  rR{.-1 Jil"•·
                                                                                                                                                                                               ·


 lffttt***? 001274732891521                                                                                                      ::!'ti'"t?ltft"t                                                      ,a,,         cuir. ._..,_
               ---ne
!!::::.:::
                              --                                                                             2 001        2395342584                                     1
                                                                                                                                                                                  11,rEO:=D/:L


                                                                                                                                                                                                                        m
                                                                                                                                                                                                                                                 --ID.                   CIC
Case 2:20-cv-01039-GMN-NJK Document 1-1 Filed 06/11/20 Page 11 of 22
Case 2:20-cv-01039-GMN-NJK Document 1-1 Filed 06/11/20 Page 12 of 22




                                                                   M 5MG



                                                            .
                                                            ...
                                                                   blet   by   mo?

                                                                          cir.1v a?
                                                                  es a
Case 2:20-cv-01039-GMN-NJK Document 1-1 Filed 06/11/20 Page 13 of 22
      Case 2:20-cv-01039-GMN-NJK Document 1-1 Filed 06/11/20 Page 14 of 22

 Clinkal manifestations and diagnosis of acute intermittent porphyria                                  Page 1 of 14



    ??ToDate.                             Official reprint from UpToDate®
                                                 www. u ptodate,com
                                                 ©2012 UpToDate®


    Clinical manifestations and diagnosis of acute intermittent porphyria
    Authors                             Section Editors                    Deputy Editor
    Gagan K Sood, MD                    Stanley L Schrier, MO              Stephen A Landaw, MD, PhD
    Karl E Anderson, MD, FACP           Donald H Mahoney, Jr, MD

    Disclosures
    Alltopics are updated as new evidence becomes available and our peer review process is complete.
    Literature review current through: Feb 2012. !This topic last updated: Feb 11, 2010.
    INTRODUCTION -Acute intermittent porphyria (AIP, Swedish porphyria, pyrroloporphyria, intermittent
    acute porphyria) is an autosomal dominant disorder resulting from a partial deficiency of porphobilinogen
    deaminase (PBGD, hydroxymethylbilane synthase, previously called uroporphyrinogen I synthase), the
    third enzyme in the heme biosynthetic pathway (figure 1 and figure 2). Symptoms in AIP are due to effects
    on the visceral, peripheral, autonomic, and central nervous systems. They usually occur as Intermittent
    attacks that are sometimes life-threatening [U].
    The clinical manifestations and diagnosis of AIP will be reviewed here. The etiology, pathogenesis, and
    management of AIP and an overview of the porphyrlas are discussed separately. (See "Etiology and
    pathogenesis of acute intermittent porphyrja" and "Management of acute intermittent oorohyrja" and
    "Porphyrjas: An overview''.)
    CLINICAL MANIFESTATIONS           Most individuals with acute intermittent porphyria (AIP, ie, those who
                                    -
    inherit a porphobillnogen deaminase mutation) never develop symptoms. Accordingly, symptomatic
    disease may skip generations or be recognized in only one individual within a family. The presentation is
    highly variable and the symptoms nonspecific, which accounts In part for delays in diagnosis. Symptoms
    usually occur as acute·attacks, most often in the third or fourth decades of life, and are more common in
    women than in men. The most common manifestations of AIP are listed in the table (table 1).
-(Atta???
             ln.?IP develop over hours or days and persist for days or weeks, depending upon precipitating
    factors and treatment. There are no cutaneous manifestations. Rare exceptions are patients with Al P and
    advanced renal failure, who may develop elevations in plasma porphyrins and blistering skin lesions (2,3).
    Abdominal and urinary symptoms -Abdominal A?in is the most common symptom in AIP, occurring in

(   85 to 95 percent of patients with acute attacks(?). It is usually severe, steady, and poorly localized
    but is sometimes cramping, and is often accompanied by constipation and signs of ileus such as nausea,
    vomiting, abdominal distension, and decreased bowel sounds. However, diarrhea and increased bowel
    sounds are sometimes seen.
    Because the pain and other symptoms are neuropathic rather than inflammatory, abdominal tenderness,
    rebound, fever, and leukocytosis are usually minimal or absent during an acute attack. Bladder
    dysfunction may cause urinary retention, incontinence, and dysurla. Dark or reddish urine is often an early
    symptom (pjcture 1) (1,2,4-6). (See "Etiology and pathogenesis of acute intermittent porphyria", section on
    'Metabolic defect'.)
Á Peripheral
               neuropathy Sensory neuropathy is common and presents with pain in the back, chest, and

\                           -
  extremities, and may precede the abdominal pain. Patchy numbness, paresthesias, and dysesthesias



http://www.uptodate.com/contents/clinical-manifestations-and-diagnosis-of-acute-intermitt... 4/25/2012
        Case 2:20-cv-01039-GMN-NJK Document 1-1 Filed 06/11/20 Page 15 of 22



        '
Clinical manifestations and diagnosis of acute intermittent porphyria                                       Page 2 of 14


      may occur. A peripheral motor neuropathy develops early in some attacks. but is more often a later
      manifestation of a prolonged attack.
      Motor weakness usually begins proximally in the upper extremities and may progress distally and to the
      lower extremities. Especially with prolonged attacks, it may also involve cranial nerves and lead to bulbar
      paralysis, respiratory impairment, and death. Although advanced motor neuropathy with quadriplegia and
      respiratory paralysis is potentially reversible with appropriate treatment (eg, intravenous hemin), some
      permanent paralysis may remain [ZJl].
                                               1nJotvement
      Systemic and central nervous system                        The autonomic nervous system Is affected in
                                                                -
      AIP and circulating catecholamine levels are Increased [i]. Tachycardia Is ?most common physical
      sign, occurring in approximately 80 percent of attacks, and Is often accompanied by hypertension,
      sweating, restlessness, and tremor. Insomnia is .?n ª" early sympto_?. of an attac,V

      Other neuropsychiatric manifestations include anxiety, restlessne?. ag!ta??. haffu?lnatidns, hysteriá,
      disoriel')tatio9, delirium, ?pathy !dep,r:essiotl phobias/and altered corisclousness;ranging from-
                                                   I


      somnolence to coma. Cerebral manifestations may be accompanied by MRI changes that suggest
      vasospasm (1.Q]. Seizures may be due to hyponatremia or represent a neurological manifestation of
      porphyria. Long-term psychiatric symptoms such as depression occurring apart from acute attacks may
      be seen but are more difficult to attribute to porphyria ?-
      Electrolyte and metabolic abnormallUes Hyponatremla during an acute attack may be due to
                                                   -
      hypothalamic involvement and the syndrome of inappropriate antidiu retie hormone secretion (SI ADH), but
      other mechanisms, such as gastrointestinal or renal sodium loss are sometimes important (fil. Other
      electrolyte abnormalities may include hypomagnesemia and hypercalcemia [l). (See "Pathophvsjology
      and etiology of the syndrome of jnagpropriate antidluretjc hormone secretion <SIADH}".)
      Long term effects Symptoms of the acute porphy rias usually occur as acute attacks, with interval
f                         -
      resolution. However, some patients develop chronic pain and other long-term symptoms including
      depression and anxiety, especially after multiple recurrent attacks. These patients are at increased risk for
      suicide and require adequate pain management and psychiatric monitoring [2. 11 ].

      Persistent elevations is serum transaminases are common, especially in patients who have had repeated
.__   disease exacerbations [.12.1J). It is not clear if there is a risk for developing cirrhosis. However, there is
      clearly a substantially increased risk of hepatocellular carcinoma, especially after age 50 [14-221.

      Persistent hypertension and the development of chronic renal disease are increasingly recognized in
      patients with AIP [13,23,24). Renal histology may reveal interstitial disease rather than findings
      attributable to hypertension £251. A number of patients have required dialysis or renal transplantation,
      which are generally well tolerated [2.a}.

      AIP In children       In a Swedish registry of 464 DNA-confirmed cases of AIP, 78 were under 18 years of
      age; 61 of the  -
                     78   were followed for approximately 2.5 years, during which time symptoms developed in 6
      (10 percent) [ll.]. In all six cases, the first attack occurred before the age of 15 years; symptoms were
      generally vague and of short duration and none of the attacks was accompanied by paresis or other
      severe symptoms. Urinary levels of ALA and PBG were often elevated only slightly, or not at all both at
      baseline and during the acute attacks.
      The authors recommended that children of AIP gene carriers be DNA tested and carefully counseled on
      preventive measures to avoid developing manifest AIP.
      DIAGNOSIS    -An accurate diagnosis of acute porphyria is important in order to institute appropriate
      therapy and avoid progressive neurological impairment. Because the presenting symptoms and signs are


                  ?
                 Case 2:20-cv-01039-GMN-NJK Document 1-1 Filed 06/11/20 Page 16 of 22


•
    ,Porphyrin - Wikipedia, the free encyclopedia                                                      Pagel of7


    Porphyrinfree encyclopedia
    From Wikipedia, the

    Porpbyrins are a group of organic compounds, many naturally
    occurring. One of the best-known porphyrins is heme, the pigment
    in red blood cells; heme is a cofactor of the protein hemoglobin.
    Porphyrins are heterocyclic macrocycles composed of four modified
    pyrrole subunits interconnected at their a carbon atoms via methine
    bridges (=CH-}. Porphyrins are aromatic. That is, they obey
    Hückers rule for aromaticity, possessing 4n+2 x electrons (n=4 for
    the shortest cyclic path} delocalized over the macrocycle. Thus
    porphyrin macrocycles are highly conjugated systems. As a
    consequence, they typically have very intense absorption bands in
    the visible region and may be deeply colored; the name porphyrin
    comes from a Greek word for purple. The macrocycle has 26 pi
    electrons in total. The parent porphyrin is porphine, and substituted      Structure of porphine, the simplest
    porphines are called porphyrins.                                           porphyrin
        ··-·· --··----·
                          ·---------------
    ·
         Contents
                  1
                   Complexes of porphyrins and related molecules
             •   2 Synthesis
             •         2.1 Biosynthesis
                    • 2.2
                    • Laboratory synthesis
                 3 Applications
             •             Supramolecular chemisny
                    • 3.1
                       3.2 Organic geochemistry
                    •
                 4 See also
             •   5 Gallery
             •   6 References
             •   7 External links
             •                                                                                          COOi!
                                                                       Heme B group of hemoglobin. An iron
                                                                       (Fe) atom in the middle is shown in red,
    Complexes of porphyrins and related                                complexed to four interior nitrogen atoms
    molecules                                                          shown in blue.

    Porphyrins are the conjugate acids of ligands that bind metals to form complexes. The metal ion usually
    has a charge of 2+ or 3+. A schematic equation for these syntheses is shown:

              H2porphyrin + [MLn]2+       M(porphyrinate}Ln-4 + 4 L + 2 W where M=metal ion and L=a ligand
                                      -
    A porphyrin without a metal-ion in its cavity is afree base. Some iron-containing porphyrins are called
    hemes. Heme-containing proteins, or hemoproteins, are found extensively in natu_re. Hemoglobin and
    myoglobin are two Ch-binding proteins that contain iron porphyrins. Various cytochromes are also
    hemoproteins.




    http://en.wikipedia.org/wiki/Porphyrin                                                             3/27/2012
Case 2:20-cv-01039-GMN-NJK Document 1-1 Filed 06/11/20 Page 17 of 22



               [X!-//Eir                  E
     Case 2:20-cv-01039-GMN-NJK Document 1-1 Filed 06/11/20 Page 18 of 22




April 7, 2020
Elaine Covino
40 Avalon Street
Revere, MA 02151
     Whom
To
            it May Concern,
My daughter visited this past Christmas 2019, I was very concerned when she arrived
at my-house. Her behavior was not normal and it was concerning the entire family.
She lost over 6 pounds over a small period of time, very nervous, emotional, lack of
appetite and awake at all hours. I could hear her vomiting; dry heaving and I asked
her constantly what was wrong. Her disorder was active and a phlebotomy was needed
upon her return. Spirit Airlines had mistreated here to the point of activating her
disorder.
Our usually pleasant Christmas was not pleasant due to sickness and worry. Even my
son Richard said every time she files with Spirit Airlines, she has a problem.
Which on her paid return they gave her seat away, causing her even more anguish and
nervous vomiting. I agree with my son, every time she uses Spirit there is problem,
emotional, physical stress and emotional sickness.

I regret this letter has to     be sent, but hopefully it   will help future flyers that
are discriminated against     due to untrained employees.

Elaine Covino
     Case 2:20-cv-01039-GMN-NJK Document 1-1 Filed 06/11/20 Page 19 of 22


            [Y,Jl-1!31T
,.
                                      F
      Case 2:20-cv-01039-GMN-NJK Document 1-1 Filed 06/11/20 Page 20 of 22



...




                                                                     . .
                                                                  :..W'¡.."
                                                                     t ?--

                                SOCIAL SECURITY ADMINISTRATION
                                Office of Disability Adjudication and Review

                                                   DECISION

      IN THE CASE OF                                          CLAil\tfFOR

                                                              Period of Disability and Disability Insurance
      Robyn Grace Covino                                      Benefits
      (Claimant)

      (Wage Earner)
                                                              i(Social       :).
                                                                 < Security Number)
                            JURISDICTION AND PROCEDURAL IDSTORY

      This case is before the undersigned on a request for hearing dated July 30t 2012 (20 CFR
      404.929 et seq.). TI1e claimant appeared and testified at a hearing held on January 14, 2013, in
      \Vest Los Angeles, CA. Altho\lgh iufonned ofthe right to representation, tlte claimant chose to
      appear  and testify without 1he assistance of an attorney or other representative,

                                             -
       -       -            -- residual
      If the claimant had the      -------        ---                                        -
                                                                                              --
                                        functional capacity to perfonn the full range of light work,
      considering the claimant's age, education, and work experience, a finding of "not disabled''     -
      would be directed by Medical-Vocational Rule 202.21. To determine tl1e extent to which the
      clrumanrs additional limitations erode the W1Skilled light occupational base> lhe Administrative
      Law Judge asked the vocational e-"i.']>ert whether jobs exist in the national economy for an
      individual with the claimant's age, education, work experienc?, and residual :functional capacity.
      111? vocational expert testified that given all of these factors there are no jobs in the national
      economy that the individual could perform.

      Based on the temimony ofthe vocational expert, the undersigned concludes that, considering the
      claimant's age, education, work experience, and residual functional capacity, a finding of
      "disabled" is _!!J)propriate under the framework of the above-cited rule.

      11. · The claimant bas been undé1· a disability os defü1ed in the Social Security Act since
      January 31, 2012, tite alleged onset elate or clisability (20 CFR 404.1520(1)).
                                                   DECISION

      Based 011 the application for a period of disability and disability insurance beitefits filed on April
      27, 2012, the claimant bas been disabled under sections 216(i) and 223(d) of the Social Security
      Act since Jamiarv 31 . 2012.

                     wl//                                /b.t1e.              ?fj?¡'q
        S                         a?                                                               ·
Case 2:20-cv-01039-GMN-NJK Document 1-1 Filed 06/11/20 Page 21 of 22




                                                                       .
                                                                        •_
                                                                         FORf\•fR
                                                                           -
                                                                             . ?
                                                                                    ·
                                                                                    .
                                                                                        US
         Case 2:20-cv-01039-GMN-NJK Document 1-1 Filed 06/11/20 Page 22 of 22




                                                                                                                        ,.
                                                                                                                                                               ...
                                                                                                                                                              o
                                                                                                                                                              ;;:,
                                                                                                                                                              m
                                                                                                                                                           ..,
                                                                                                                                                              <
                                                                                                                                                           %1



                                                                                                                                                          e
                                                                                                                                                          V',
                                                                                                                                                          >
:::::::= Hd Oll?l
                    ?V Ol NOW
?tbB                                                                                                               ---,                                  =,,
             ?
                     Si?Üi/\ se1                                                                                   º
                                                                                                                   %1                   .'
                                                                                                                                                     r
                                                                                                               ?
                                                                                                               <                    ;
                                                                                                                                        •
                                                                                                                                                    <?
                                                                                                              ?
                                                                                                              ::J
                                                                                                                                    e
                                                                                                                                                   ,.,,
                                                                                                                                                   ?
                                                                                                              •.            •       I             ....
                                                                                                                                t
                                                                                                            e                   ,
                                                                                                                                              ?-          • .,.
                                                                                                            ?
                                                                                                            ,...                t
                                                                                                                                   >
                                                                                                                                .                                            '
                                                                                                                        .
                                                                                                                                  . .                     .
                                                                                                                                                              ..·.:;¡,
                                   lti ,1111,,,111i11, ,, IfI;¡, ,,Ji f,
                                                                           ,I, I, ,I I/iii 1111,,,,, 11;;                                     ...
                                                                                                                                              <:
                                                                                                                                             ;;
                                                                                                                                             •

                                                                                                                                             :;-
                                                                                                                                             ,.
                                                                                                                                                 o

                                                                                                                                                  ..,,
                                                                                                                                                 %1




                                                                                                                                                          '          -
                                                                                                                                                                         ?

                                                                                                                                                                         ;.
                                                                                                                                                                         l
                                                                                                                                                                         I
                                                                                                                                                                         .
                                                                                                                                                                         .
                                                                                                                                                                             •
